Name: Commission Regulation (EEC) No 3581/81 of 14 December 1981 on the statistical threshold in the external trade statistics of the Community and statistics of trade between Member States
 Type: Regulation
 Subject Matter: monetary relations;  trade policy;  economic analysis;  prices; NA
 Date Published: nan

 Avis juridique important|31981R3581Commission Regulation (EEC) No 3581/81 of 14 December 1981 on the statistical threshold in the external trade statistics of the Community and statistics of trade between Member States Official Journal L 359 , 15/12/1981 P. 0012 - 0013 Spanish special edition: Chapter 16 Volume 1 P. 0078 Portuguese special edition Chapter 16 Volume 1 P. 0078 COMMISSION REGULATION (EEC) No 3581/81 of 14 December 1981 on the statistical threshold in the external trade statistics of the Community and statistics of trade between Member States THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1736/75 of 24 June 1975 on the external trade statistics of the Community and statistics of trade between Member States (1), as amended by Regulation (EEC) No 2845/77 (2), and in particular Articles 24 and 41 thereof, Having regard to Council Regulation (EEC) No 1445/72 of 24 April 1972 on the nomenclature of goods for external trade statistics of the Community and statistics of trade between Member States (NIMEXE) (3), as amended by Regulation (EEC) No 3065/75 (4), and in particular Article 5 (2) and (3) thereof, Having regard to Council Regulation (EEC) No 3180/78 of 18 December 1978 changing the value of the unit of account used by the European Monetary Cooperation Fund (5) and from now on named ECU, Having regard to Council Regulation (EEC, Euratom) No 3308/80 of 16 December 1980 on the replacement of the European unit of account by the ECU in Community legal instruments (6), Whereas, since the adoption of Council Regulation (EEC) No 2845/77, prices have developed in such a way that it is necessary to raise the statistical threshold from 300 to 400 ECU in order to enable the Member States to discontinue the statistical recording of consignments of minor importance if they wish to make use of this option for reasons of economy; Whereas, the statistical threshold fixed in ECU should be converted into national currencies ; whereas the rate of conversion for each currency in relation to the ECU varies from day to day ; whereas to determine the value of statistical threshold the application of a fixed rate of conversion is required ; whereas this latter rate may be based on the average exchange rates during the period July 1980 to June 1981; Whereas in the interests of simplification the amounts so obtained should be rounded off; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on External Trade Statistics, HAS ADOPTED THIS REGULATION: Article 1 The statistical threshold, within the meaning of Article 24 of Regulation (EEC) No 1736/75, expressed in value, is fixed at 400 ECU. Article 2 The statistical threshold, fixed by Article 1, expressed in national currencies, shall not exceed: >PIC FILE= "T0021261"> Article 3 This Regulation shall apply for the first time to the statistics relating to the data for 1982. (1) OJ No L 183, 14.7.1975, p. 3. (2) OJ No L 329, 22.12.1977, p. 3. (3) OJ No L 161, 17.7.1972, p. 1. (4) OJ No L 307, 27.11.1975, p. 1. (5) OJ No L 379, 30.12.1978, p. 1. (6) OJ No L 345, 20.12.1980, p. 1. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 December 1981. For the Commission Michael O'KENNEDY Member of the Commission